Citation Nr: 0414412	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-00 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for a bilateral foot 
disorder, described as weak foot, symptomatic, and currently 
rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
September 1943.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In July 2001, the 
veteran filed a claim for an increased disability rating for 
his service-connected bilateral foot disorder, which VA has 
described as weak foot, symptomatic.  A 10 percent rating had 
been in effect for that disorder for many years.  In the 
March 2002 rating decision, the RO increased the rating from 
10 percent to 30 percent.  The United States Court of Appeals 
for Veterans Claims (Court) has held, however, that a 
"decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal..."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, the veteran's appeal of the assigned rating for 
his bilateral foot disability continues.  At issue now is 
whether a rating greater than 30 percent is warranted.

In February 2004, the Board granted the veteran's motion to 
advance this case on its docket.

This claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran received a VA foot examination in November 2001.  
In December 2002, the veteran wrote that his bilateral foot 
disorder had worsened considerably since the November 2001 
examination.  The veteran is entitled to a new VA examination 
where there is evidence competent evidence that the condition 
has worsened since the last examination.  The veteran is 
competent to report such worsening.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).   

The veteran's representative has contended that the November 
2001 examination was inadequate because it did not contain 
findings needed to evaluate the disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2003), the diagnostic code 
under which the foot disability is currently rated.  VA 
regulations provide that where "diagnosis is not supported 
by the findings on the examination report or if the report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (1996); see 38 C.F.R. 
§ 19.9 (1996).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993)

VA is required to inform claimants of the evidence needed to 
substantiate their claims, of what evidence they are 
responsible for obtaining, and what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  VA 
has also undertaken to inform claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2003).  
The RO attempted to provide this notice in a letter dated in 
December 2002.  However, the letter informed the veteran, and 
his then representative, that the needed evidence was that 
pertaining to the establishment of service connection, rather 
than that pertaining to the criteria for an increased rating.

Accordingly, this case is REMANDED for the following:

1.  The RO or AMC should ensure that the 
veteran has received the notice required 
by 38 U.S.C.A. § 5103(a) (West 2002), and 
38 C.F.R. § 3.159(b) (2003).

2.  The RO or AMC should schedule the 
veteran for a VA examination to determine 
the current manifestations of his 
bilateral foot disorder.  The veteran's 
claims file should be provided to the 
examiner for review.  The examiner should 
indicate whether or not the veteran's 
feet have marked pronation or marked 
inward displacement, and whether or not 
there is extreme tenderness of the 
plantar surfaces of the feet, or severe 
spasm of the tendo achillis on 
manipulation.  The examiner should 
describe any impairment of the function 
of the veteran's feet due to such factors 
as pain with use, weakened movement, 
excess fatigability, diminished 
endurance, or incoordination.  The 
examiner should note the veteran's gait, 
the distance he is able to walk before 
resting, and whether he uses a cane or 
other assistive device with walking.  The 
examiner should indicate whether or not 
the symptoms are improved by orthopedic 
shoes, orthotics or other appliances.

3.  Thereafter, the RO or AMC should 
readjudicate the claim for a rating 
higher than 30 percent for the bilateral 
foot disorder.  If the rating for the 
bilateral foot disorder continues to be 
less than the maximum available benefit 
for such a disorder, the RO should issue 
a supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


